DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 08/30/2021.

Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 08/30/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of providing certifications. One of the methods includes: receiving, from a computing unit, a certificate request, wherein the computing unit comprises at least one processor and a memory communicably coupled to the at least one processor, wherein the memory stores programming instructions associated with a computing task executable by the at least one processor, and wherein the certificate request comprises a group of identifiers of a group of computing tasks and authentication information that comprises a hash value of the programming instructions; authenticating the computing unit based on the authentication information; in response to the computing unit is authenticated, determining, based on the hash value, that a computing task is included in the group of computing tasks; obtaining a certificate chain 
 
	Independent claims 28, 36 and 44, recite the uniquely distinct features of “receiving, from a trusted computing unit included in a plurality of trusted computing units configured to perform a distributed computing process, a certificate request, wherein the certificate request comprises a group identifier of a group of computing tasks to be performed by the plurality of trusted computing units during the distributed computing process, authentication information, and a hash value of programming instructions associated with a computing task of the group of computing task and obtaining a certificate chain and a private key, wherein the private key is pre-generated for the group of computing tasks, wherein the certificate chain comprises a root certificate and a corresponding public key certificate, and wherein the corresponding public key certificate and the private key form a certificate pair.

The closest prior art, (Schissel et al US 2014/0109063), discloses 0103 task computing environment 910A/task scheduling cloud computing environment 910B is operable to verify certificates. For example, if Microsoft.TM. Task Scheduler is being used as task scheduler 915, task scheduling computing environment 910A/task scheduling cloud computing environment 9108 can verify certificates for the Internet Information Services' current tool. 
The closest prior art, (Sharda US 2013/0318253) discloses 0013, generating a digital certificate (certificate) and installing the certificate on a server. As used herein, certificate software is any computer program used to accomplish the tasks described herein. Certificate software includes a website plugin, an online account controlled by a software provider, and stand-alone software. A certification authority (CA) is any entity or device which provides digital certificate issuance services. A certificate requester is an individual or device that requests the issuance of a digital certificate from a CA. The certificate applicant is not necessarily the entity named in the issued digital certificate.
 	
However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 28, 36 and 44. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314.  The examiner can normally be reached on EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABU S SHOLEMAN/Primary Examiner, Art Unit 2495